Citation Nr: 1007820	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  03-35 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased disability rating for chronic 
back strain with degenerative changes at T12-L1 and L3-L4, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The Veteran had active military service from April 1978 to 
June 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The Board remanded this case in January 2009 
for further development.


FINDING OF FACT

The Veteran's service-connected low back disability is 
manifested by limitation of thoracolumbar motion to 50 
degrees with pain, but not by severe limitation of lumbar 
spine motion, by intervertebral disc syndrome (IVDS), by 
severe lumbosacral strain, by thoracolumbar flexion limited 
to 30 degrees or less, by ankylosis, by incapacitating 
episodes of IVDS, by significant neurologic impairment, or by 
significant functional impairment.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
chronic back strain with degenerative changes at T12-L1 and 
L3-L4 have not been met.  38 U.S.C.A. 
§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.71a, 
Diagnostic Codes 5291, 5292, 5293 and 5295 (2002), Diagnostic 
Code 5293 (2003), Diagnostic Codes 5237-5243 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159 (2009).  Under 38 U.S.C.A. § 5103, 
VA must notify the claimant of the information and evidence 
not of record that is necessary to substantiate the claim, 
and of which information and evidence that VA will seek to 
provide and which information and evidence the claimant is 
expected to provide.

In the present case, VA collectively provided the Veteran 
with the contemplated notice in June 2002, January 2004, 
March 2006 and January 2009 correspondences.  The claim was 
last readjudicated in a November 2009 supplemental statement 
of the case.  The Board notes that in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), the United States Court of 
Appeals for Veterans Claims (Court)  purported to clarify 
VA's notice obligations in increased rating claims.  The 
Court held that a notice letter must inform the Veteran that, 
to substantiate a claim, he or she must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
The Court also held that where the claimant is rated under a 
diagnostic code that contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life, the notice letter must provide at least general 
notice of that requirement.

The Board points out, however, that the U.S. Court of Appeals 
for the Federal Circuit recently reversed the Court's holding 
in Vazquez, to the extent the Court imposed a requirement 
that VA notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence.  See Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In any event, the 
Board in January 2009 remanded the Veteran's claim for the RO 
to provide the Veteran with the type of notice previously 
required by the Court's decision in Vazquez-Flores, and the 
RO did provide such compliant notice in January 2009.  
Reviewing the June 2002, January 2004, March 2006, and 
January 2009 correspondences in light of the Federal 
Circuit's decision and the January 2009 remand instructions, 
the Board finds that the Veteran has received 38 U.S.C.A. 
§ 5103(a)-compliant notice as to his increased rating claim.

The Veteran therefore has received the notice to which he is 
entitled as to his claim, and there is no prejudice flowing 
from the timing of notice in this case.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007) (a 
supplemental statement of the case can serve as a means of 
readjudication following 38 U.S.C.A. § 5103(a)-compliant 
notice; where such notice is followed by a readjudication, 
any timing error is cured). 

In short, the above notice letters collectively provided 
38 U.S.C.A. § 5103(a)-compliant notice, and any timing 
deficiency has been cured by the issuance of the November 
2009 supplemental statement of the case, obviating any need 
to address whether the Veteran was prejudiced by a notice 
error in this case.  Based on the procedural history of this 
case, the Board concludes that VA has complied with any duty 
to notify obligations set forth in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the Veteran, the Board 
notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to request, 
were obtained by the RO or provided by the Veteran himself.  
38 U.S.C.A. § 5103A.  The Board also notes that the Veteran 
was examined in connection with his claim in August 2002, 
October 2005, September 2006, and August 2007.  His 
representative recently argued that the Veteran should be re-
examined solely because of the length of time that had 
elapsed since the October 2005 examination.  Even aside from 
his erroneous belief that the mere passage of time requires a 
new examination, the Board points out that he apparently was 
unaware that the Veteran was last examined for the disorder 
at issue in August 2007.  The Board has reviewed that 
examination report, as well as the other examination reports 
mentioned above, and finds that they are adequate for the 
purpose of fairly adjudicating the Veteran's claim.
 
In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected low back disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.

The Veteran essentially contends that the current evaluation 
assigned for his low back disability does not accurately 
reflect the severity of that disability.  Disability 
evaluations are determined by evaluating the extent to which 
a Veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  The percentage ratings represent, 
as far as can practicably be determined, the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions in civilian life.  
Generally, the degree of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
to the several grades of disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate Diagnostic Codes identify the 
various disabilities and the criteria for specific ratings.  
If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, the Board will consider 
whether separate ratings may be assigned for separate periods 
of time based on facts found, a practice known as "staged 
ratings," whether it is an initial rating case or not.  
Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  In addition, in 
evaluating disabilities of the musculoskeletal system, it is 
necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement and weakness.  38 C.F.R. 
§§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  


Factual background

Service connection for chronic back strain with degenerative 
changes at T12-L1 and L3-L4 was granted in August 1995; the 
disability was assigned a 10 percent evaluation.  This 
evaluation was increased to 20 percent in October 2002, and 
that disability rating has remained in effect since that 
time.

The report of an August 2002 VA examination noted that the 
Veteran's gait and posture were normal, as was strength in 
the lower extremities.  He was able to forward flex to 50 
degrees, with the onset of pain at 40 degrees; extend to 20 
degrees with pain throughout motion; laterally flex to 20 
degrees, bilaterally, with pain throughout motion; and rotate 
to 20 degrees, bilaterally, with pain throughout motion.  The 
Veteran evidenced discomfort in the lumbar area.  His deep 
tendon reflexes were unremarkable, and there was no sensory 
deficit or bowel or bladder complaints.  The examiner 
diagnosed the Veteran as having degenerative joint disease of 
the lumbar spine.

VA treatment records for July 2002 record complaints of 
worsening back pain.  In December 2002 the Veteran reported 
back pain, and explained that he had taken a pay cut by 
changing jobs on account of his back disorder.  Subsequent 
records document complaints of back pain.

The Veteran attended a VA examination in October 2005.  He 
reported experiencing daily intermittent low back pain, which 
was worse with prolonged standing or walking.  His symptoms 
were also reportedly worse with lifting more than 40 pounds.  
He denied any additional restriction of motion or functional 
impairment during flare ups or with repetitive movements.  He 
did not report experiencing any significant flare ups, and he 
denied using assistive devices.  He reported experiencing a 
mild to moderate impact of his back disorder on his 
activities of daily living.  Physical examination disclosed 
that the Veteran was able to forward flex to 90 degrees, with 
pain beginning at 50 degrees; extend to 30 degrees, with pain 
beginning at 25 degrees; laterally flex to 30 degrees 
bilaterally, with pain beginning at 25 degrees; and rotate to 
30 degrees, bilaterally, with pain beginning at 25 degrees.  
The examiner noted the absence of ankylosis.  The Veteran was 
able to heel and toe walk with some pain.  There was no 
additional loss of motion from pain, fatigue, weakness, lack 
of endurance, repetitive motion testing, or flare ups.  The 
Veteran did not evidence muscle spasm, but did demonstrate 
mild discomfort.  Motor and sensory examination were normal, 
as were the Veteran's deep tendon reflexes.  The examiner 
indicated that the Veteran did not have intervertebral disc 
syndrome.

In a December 2005 statement, J. Stockton, D.C., indicated 
that the Veteran was experiencing constant back pain which 
interfered with his daily routine.  He noted that physical 
examination of the Veteran revealed decreased thoracolumbar 
range of motion, and that the Veteran had a positive straight 
leg raise test.  He explained that X-ray studies of the lower 
back had revealed right listing of the lumbar spine and left 
listing of the thoracic spine, as well as rotational 
malposition of multiple vertebra.

In an August 2006 statement, Mr. Stockton indicated that the 
Veteran's low back pain was constant and radiated to his 
groin.  He noted that physical examination of the Veteran 
revealed decreased range of motion, absent Achilles reflexes, 
and diminished patellar reflexes.  (Mr. Stockton attached 
copies of his private treatment records for the Veteran).

The Veteran attended a VA examination in September 2006.  He 
reported lower back pain which occasionally radiated to his 
inguinal area and right thigh.  He explained that the pain 
was constant, but that he had good results with the use of 
analgesics.  He denied any bowel or bladder complaints, or 
the need for an assistive device.  He reported working as a 
security assistant, and explained that his back had no effect 
on his occupation or activities of daily living.  Physical 
examination disclosed that he was able to forward flex to 90 
degrees; extend to 30 degrees; laterally flex to 30 degrees, 
bilaterally; and rotate to 30 degrees, bilaterally.  The 
Veteran evidenced no pain during range of motion testing, but 
did strain with forward flexion due to his morbid obesity.  
The examiner noted the absence of pain or additional 
limitation of motion even with repetitive motion testing.  
The Veteran did not evidence any muscle spasm, ankylosis, or 
gait abnormality.  He had some lordosis, which the examiner 
attributed to obesity.  Neurologic examination of the Veteran 
was normal, including as to his deep tendon reflexes.  There 
was mild toe numbness and weakness of the foot muscles, which 
the examiner attributed to diabetic neuropathy.  The examiner 
concluded that the Veteran did not have intervertebral disc 
syndrome.  X-ray studies showed mild degenerative changes and 
mild scoliosis to the left.

The Veteran attended a VA examination in August 2007.  He 
complained of constant low back pain radiating to his right 
leg, with numbness affecting that extremity.  He reported 
flare ups every 2 months, and lasting one day, which reached 
"10/10" in severity.  He denied using assistive devices, 
but indicated that he used a back brace.  He indicated that 
he could walk up to 1 mile or for 30 minutes.  He indicated 
that he experienced unsteadiness.  The Veteran reported the 
absence of any impact of the back disorder on his occupation 
or activities of daily living, except during the periods of 
flare ups; he indicated that had missed "1-2" from work.  
He denied any episodes of incapacitation.  Physical 
examination disclosed that his gait was normal.  He was able 
to forward flex to 60 degrees; extend to 10 degrees; 
laterally flex to 20 degrees, bilaterally; and rotate to 20 
degrees, bilaterally.  He demonstrated pain only at the 
endpoints of motion, and the examiner noted that the 
limitations in the range of motion were caused primarily by 
body habitus, and that there was no further limitation of 
motion with repetitive motion testing.  There was spinal 
tenderness, but no muscle spasm, guarding, or abnormal 
contour of the spine.  Straight leg raise testing was 
negative.  Neurologic testing was negative for any 
abnormalities.  His deep tendon reflexes were 2+, and his 
muscle strength was 5/5.

Analysis

The RO evaluated the veteran's low back disability as 20 
percent disabling.  Effective September 26, 2003, the General 
Rating Formula for Diseases and Injuries of the Spine 
provides for a 20 percent evaluation where there is forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation requires forward flexion of the 
thoracolumbar spine limited to 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  

Effective September 26, 2003, intervertebral disc syndrome 
(preoperatively or postoperatively) is rated either under the 
General Rating Formula for Diseases and Injuries of the 
Spine, or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25. 

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 20 percent evaluation 
where there are incapacitating episodes of intervertebral 
disc syndrome having a total duration of at least 2 weeks but 
less than 4 weeks during the past 12 months.  A 40 percent 
evaluation requires incapacitating episodes of intervertebral 
disc syndrome having a total duration of at least 4 weeks but 
less than 6 weeks during the past 12 months.  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

When rating under the General Rating Formula for Diseases and 
Injuries of the Spine, any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are to be rated separately under an 
appropriate diagnostic code.

38 C.F.R. § 4.71a, Diagnostic Code 5243 and Notes (1) and 
(6).

Prior to September 26, 2003, and pursuant to Diagnostic Code 
5292, a 20 percent rating was warranted for moderate 
limitation of lumbar spine motion, and a 40 percent rating 
was assignable for severe limitation of lumbar spine motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).

Pursuant to Diagnostic Code 5295, a 20 percent rating was 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending with unilateral loss of lateral spine motion 
in a standing position.  A 40 percent evaluation was 
warranted for severe lumbosacral strain, with listing of the 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2003).

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5291, a 
maximum 10 percent evaluation was assignable for moderate or 
severe limitation of dorsal spine motion.

Prior to September 26, 2003, intervertebral disc syndrome was 
rated under Diagnostic Code 5293.  Pursuant to that code, a 
20 percent evaluation was warranted for incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months.  A 40 percent 
evaluation was warranted for incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  Alternatively, IVDS was rated by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities.  "Chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from IVDS that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 and Note (1) (2003).

Prior to September 23, 2002, intervertebral disc syndrome was 
rated under another version of 38 C.F.R. § 4.71a, Diagnostic 
Code 5293.  That code then provided for a 20 percent rating 
for moderate IVDS, with recurring attacks.  A 40 percent 
rating was warranted for severe IVDS, with recurring attacks 
and intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2002). 

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria.  Should an increased rating be warranted under the 
revised criteria, that award may not be made effective before 
the effective date of the change.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); see also VAOPGCPREC 7-2003. 

The evidence of record for the period prior to September 26, 
2003 showed that when examined in August 2002, the Veteran 
demonstrated substantially full range of lumbar motion, with 
forward flexion to at least 50 degrees, extension to at least 
20 degrees, lateral flexion to at least 20 degrees, and 
rotation to at least 20 degrees.  The Veteran did demonstrate 
pain beginning with 40 degrees of forward flexion, and 
reported pain throughout the other excursions of motion, but 
notably, the Veteran did not demonstrate any weakness, 
incoordination, fatigability or lack of endurance.  The 
evidence did not suggest impaired motion of the dorsal spine.  
Given that the Veteran's reported pain was not accompanied by 
other factors suggestive of functional impairment (such as 
weakness or incoordination) and as the Veteran, despite his 
reported pain, was clearly able to demonstrate a significant 
range of motion in each plane, the Board finds that even when 
his complaints of pain are considered, he demonstrated no 
more than moderate limitation in lumbar motion.
 
Given the substantially full range of motion demonstrated by 
the Veteran and the absence of evidence establishing 
significant functional impairment due to pain, the Board 
finds that the evidence of record for the period prior to 
September 26, 2003, does not show more than a moderate 
limitation of lumbar spine motion, or any substantial 
functional loss associated with factors such as pain, 
weakness, or fatigability.  Nor did the evidence support 
assignment of a separate compensable evaluation for any 
limitation of dorsal spine motion.  In addition, the evidence 
did not show any muscle spasm, and did not suggest the 
presence of neurologic impairment.  Although Mr. Stockton 
indicated (in 2006) that the Veteran had X-ray evidence of 
his lumbar spinal segment listing to the right, and his 
thoracic spinal segment listing to the left, the Board points 
out that the X-ray reports prepared in conjunction with the 
VA examinations at most show the presence of some mild 
scoliosis to the left.  Moreover, the September 2006 examiner 
attributed the abnormal contour to obesity.  The available X-
ray studies do not show listing of the entire spine to the 
opposite side, and the Veteran in fact did not demonstrate 
such listing when examined.  Rather, his posture was 
considered normal.  Nor did he demonstrate a positive 
Goldthwaite's sign, marked limitation in forward bending or 
other findings suggestive of severe lumbosacral strain.  
Consequently, there is no basis in the record for assignment 
of an evaluation in excess of 20 percent for a low back 
disorder under any applicable provision in the former 
schedular criteria for the period prior to September 26, 
2003.  The preponderance of the evidence therefore is against 
the claim with respect to that period. 

To warrant a rating in excess of 20 percent under the current 
criteria for rating diseases and injuries of the spine, the 
evidence must show that the low back disorder is productive 
of a limitation of forward flexion of the thoracolumbar spine 
to 30 degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  At his October 2005, September 2006 and 
August 2007 examinations the veteran was able to forward flex 
his thoracolumbar spine to at least 50 degrees before the 
onset of pain.  His motion was not diminished on repetitive 
motion testing.  He demonstrated no weakness, fatigability, 
lack of endurance or incoordination.  Even with consideration 
of his complaints of pain, the Board finds that his lower 
back disorder does not even remotely approximate the criteria 
for a 40 percent evaluation.

The Board notes that at no point has the Veteran been found 
to have intervertebral disc syndrome.  Moreover, even with 
consideration of the Veteran's flare ups, by his own account 
he experiences severe pain for only about 6 days in a year, 
and he has not alleged that he was at any point prescribed 
bed rest by a physician.  Although Mr. Stockton purportedly 
found that the Veteran exhibited diminished patellar reflexes 
and absent Achilles reflexes in August 2006, his findings are 
at odds with every VA examination of record, including the 
examination conducted the following month.  The October 2005, 
September 2006 and August 2007 examiners each noted that the 
Veteran, despite complaints of radiating pain and right leg 
numbness, presented with a normal neurologic examination, 
including normal deep tendon reflexes and normal sensation.  
Given that the VA examination reports are remarkably 
consistent in demonstrating the absence of any neurologic 
deficits or impaired reflexes, and as Mr. Stockton is a 
chiropractor, and not a medical doctor, the Board finds that 
observations of the October 2005, September 2006, and August 
2007 examiners are of greater probative value than the 
observations of Mr. Stockton concerning the presence of 
neurologic abnormalities.  His observations are simply 
inconsistent with the remaining evidence of record.  Given 
the findings of the VA examiners that the Veteran does not 
have intervertebral disc syndrome or any neurologic deficit 
or abnormality associated with the lower back disorder, the 
Board concludes that neither a higher rating based on 
intervertebral disc syndrome nor a separate evaluation for 
neurologic disorder is for application.

In sum, the evidence as a whole does not demonstrate findings 
supportive of a rating higher than 20 percent for low back 
disability, under either the former or the current rating 
criteria.  

Accordingly, the veteran is not entitled to assignment of a 
higher rating for low back disability.  38 C.F.R. § 4.3.  The 
Board moreover finds that none of the evidence of record 
supports assignment of a higher rating for any discrete 
period involved in this appeal.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).

The Board has also considered whether the veteran is entitled 
to a higher disability rating on an extra-schedular basis.  
38 C.F.R. § 3.321(b)(1).  The governing norm for 
extraschedular consideration is a finding that the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for the service-connected 
disability at issue are inadequate.  Thun v. Peake, 22 Vet. 
App. 111 (2008).  

In this case, the record does not present such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular rating schedule standards.  The 
symptoms associated with the low back disorder, namely pain 
and reduced motion, are reasonably contemplated by a 20 
percent evaluation.  The Veteran denies interference of his 
back disability with his occupation except during flare ups.  
By his own account, those flare ups (which are not 
corroborated by actual clinical treatment records) occur once 
every two months, and last up to a day.  He reports having 
missed some time from work, but again has indicated that 
except during flare ups, the back disorder does not interfere 
with his occupation.  Although he did report at one point 
that he had to change jobs and take a pay cut due to his back 
disorder, he has adduced no evidence of this, or even 
described the job he had to quit or the income he received 
from that job versus the income he now receives.  Based on 
the above, the Board finds that his low back disorder clearly 
has not interfered markedly with his employment.  Nor has the 
veteran been hospitalized frequently for his disorder.  In 
short, there are no legitimate grounds for consideration of 
assignment of an extra-schedular rating, to include referring 
this case to the Director of VA's Compensation and Pension 
Service for extra-schedular consideration. 


ORDER

Entitlement to an increased disability rating for chronic 
back strain with degenerative changes at T12-L1 and L3-L4 is 
denied.




____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


